Title: To George Washington from Ephraim Blaine, 14 May 1781
From: Blaine, Ephraim
To: Washington, George


                        
                            Sir
                            Philada 14 May 1781
                        
                        I have return’d some days from Maryld: and the Delaware State and find the Supplies procured for Public use
                            very triffling and that the State Contractors have done but little—I could not obtain permission to seize private
                            property, indeed the Governor & Council had not the power of giving it, altho a very large quantity of Flour and
                            an immensity of Indian Corn might have been procured—the Flour cheifly in the hands of Millers and Speculators—All the
                            Provisions upon the Eastern shore I have Order’d to be collected at the Head of Chester from whence it’s to be transported
                            to Duck-Creek Landing where Craft are waiting to take it in—The whole Eastern shore Supplies now purchased will not exceed
                            twelve hundred barrels of Flour and two hundred and fifty Barrels of Beef and Pork—those of the Western shore are more
                            considerable and I have given Directions to have them collected as near to George Town as will Admit of safety.
                        The State of Delaware have done little in the purchase of Flour, and have procured no Meat altho great Things
                            are in their power—had the Assembly laid the Millers under small Contribution they might have had all their
                            Quoto of Flour procured and delivered into the Public Magazines some time ago—I have collected from the
                            Agents in that State six hundred Barrels of Flour and eight thousand Bushels of Corn which will all be at Trenton in a few
                            Days provided no accident happens in the Bay.
                        There are little or no Magazines in this State—the Governor and Council have
                                furnished their Commissioners with large Sums of Money to expedite their purchases of Flour (which
                            is very plenty) but the Villainy which prevails in this City amongst the Mercantile and speculating Interest, and the
                            measures daily pursued by the disaffected People in the Barter of hard Money, Counteracts every Public Measure and has
                            depreciated and ruined the Circulation of all paper Currency, indeed the Contractors can buy nothing, and no person can
                            subsist in this place without hard Money to procure the Necessaries of Life—this has induced the
                            Council to call a special Meeting of the Assembly on the 24th Instant to endeavour to adopt some certain plan to procure
                            the Supplies acquired, and comply with other public Demands.
                        The Board of War have ordered me to proceed to York Town and see that proper Provision is made to supply
                            General Waynes Detachment from that place to Fredericksburgh—I have procured a pipe of Wine and some
                            necessaries for Your Excellency & Family which shall be forwarded in two Days from this place.
                        Upon my Return from York Town shall give your Excellency every further information in my power respecting
                            Supplies. I have the Honor to be with every sentimt of Esteem & Regard Your Excellencies Most Obedient &
                            most Humble Servant
                        
                            Eph. Blaine C.G.P.
                        
                    